Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 26, 2020

The Court of Appeals hereby passes the following order:

A20A1081. DEORDRICK BOYKIN v. THE STATE.

      On April 30, 2019, the trial court entered an order denying Deordrick Boykin’s
motion to dismiss and demand for speedy trial. On December 6, 2019, Boykin filed
a notice of appeal of the trial court’s order.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because this appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Here, Boykin filed his notice of appeal 220 days after the trial court’s order was
entered. Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/26/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.